NUMBER 13-13-00575-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                       IN RE MOBILE CRANE SERVICE, INC.


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

               Before Justices Benavides, Perkes, and Longoria
                      Memorandum Opinion Per Curiam1

       Relator, Mobile Crane Service, filed a petition for writ of mandamus and an

emergency motion for temporary relief in the above cause on November 1, 2013.

Through this original proceeding, relator contends that the trial court abused its

discretion by issuing pretrial rulings:        (1) denying relator’s motion to void high-low

settlement agreements entered by other parties; (2) denying relator’s motion to admit

evidence of the high-low settlement agreements at the upcoming trial; (3) denying



       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
relator’s motion to realign the parties and equalize peremptory strikes; and (4) limiting

the future trial testimony of two of relator’s experts.

       To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court abused its discretion and that there is no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).     The relator has the burden of establishing both prerequisites to

mandamus relief.       In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig.

proceeding). This burden is a heavy one. See In re Epic Holdings, Inc., 985 S.W.2d 41

(Tex. 1998) (orig. proceeding).

       The Court, having examined and fully considered the petition for writ of

mandamus and the applicable law, is of the opinion that relator has not met its burden

to obtain mandamus relief. See In re Prudential Ins. Co. of Am., 148 S.W.3d at 135–36.

Accordingly, the petition for writ of mandamus and emergency motion for temporary

relief are DENIED. See TEX. R. APP. P. 52.8(a).


                                                   PER CURIAM

Delivered and filed the
1st day of November, 2013.




                                               2